--------------------------------------------------------------------------------

EXHIBIT 10.1.3


Excess of Loss Reinsurance Agreement


By and Between


EMC Reinsurance Company


And


Employers Mutual Casualty Company


This Excess of Loss Reinsurance Agreement (the “XOL Agreement”) is hereby made
by and between EMC Reinsurance Company ("EMC Re") and Employers Mutual Casualty
Company ("EMCC").


WHEREAS, EMCC and EMC Re have been operating under the terms of a Quota Share
Reinsurance Retrocessional Agreement between the parties, as amended from time
to time, since January 1, 1981 (the “Agreement”) and a Restated Quota Share
Reinsurance Retrocessional Agreement between the parties, as amended from time
to time, since January 1, 2006 (the "Restated Agreement"); and


WHEREAS, the parties now desire to restate the terms and coverage of the
Restated Agreement and to restructure the reinsurance relationship between the
parties, and the written agreements related thereto, in a manner that which
conforms more closely with industry practices; and


WHEREAS, the respective Inter-Company Committees of the boards of directors of
EMCC and of EMC Insurance Group Inc. (collectively, the "Inter-Company
Committees") have each approved the restructured reinsurance relationship
between the parties and the reinsurance agreements between the parties necessary
to accomplish the desire of the parties;


NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein, the parties hereto hereby agree as follows:


I.
AGREEMENT



 
1.
EMC Re shall cede, and EMCC shall accept as reinsurance, One Hundred Percent
(100%) of all “Net Loss” incurred which is in excess of $3,000,000 for each
“Occurrence” with an “Occurrence” date on or after January 1, 2011 arising out
of “Subject to Cession” reinsurance contracts and reinsurance contracts written
directly by EMC Re (the “Contract”).



 
2.
EMC Re shall also cede, and EMCC shall accept as premium, Ten and One-Half
Percent (10.5%) of all “Net Written Premium” on the Contracts.


 
1

--------------------------------------------------------------------------------

 
 
 
3.
All premium, loss, and expense shall be settled at least quarterly through the
EMCC inter-company closing process, with settlement amounts due to be completed
no later than forty-five (45) days after the end of the applicable quarter.



II.
DEFINITIONS



 
1.
“Allocated Loss Expense” shall have the same meaning as ascribed in the
Contracts, or, in the absence of any definition in a Contract, shall mean:  (a)
expenses sustained in connection with adjustment, defense, settlement and
litigation of claims and suits, satisfaction of judgments, resistance to or
negotiations concerning a loss (which shall include the expenses and the pro
rata share of the salaries of the insurer's field employees according to the
time occupied in adjusting such loss and the expenses of the insurer's employees
while diverted from their normal duties to the service of field adjustment but
shall not include any salaries of officers or normal overhead expenses of the
insurer); (b) legal expenses and costs incurred in connection with coverage
questions regarding specific claims and legal actions, including declaratory
judgment actions, connected thereto; (c) all interest on judgments other than
prejudgment interest except when included in “Net Loss”; and (d) expenses
sustained to obtain recoveries, salvages or other reimbursements, or to secure
the reversal or reduction of a verdict or judgment.



 
2.
“Extra-contractual Obligations” means those liabilities not covered under any
other provision of this XOL Agreement, including, but not limited to,
compensatory, consequential, punitive or exemplary damages, other than that
which is a “Loss Excess of Contract Limits”, together with any legal costs and
expenses incurred in connection therewith, paid as damages or in settlement or
in judgment by EMC Re as a result of a demand, claim or an action by its
insured, its insured's assignee, or other third party, which demand, claim or
action alleges negligence, gross negligence, fraud, bad faith or other tortious
behavior or conduct on the part of EMC Re in the handling, adjustment, rejection
or settlement of a claim under a Contract or bond covered by this XOL
Agreement.  An “Extra-contractual Obligation” shall be deemed to have occurred
on the same date as the loss covered or alleged to be covered under the
Contract.  Notwithstanding anything stated herein, this XOL Agreement shall not
apply to any “Extra-contractual Obligation” incurred by EMC Re as a result of
any fraudulent and/or criminal act directed against EMC Re by any officers or
directors of EMC Re acting individually or collectively or in collusion with any
individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.



 
3.
“Ex-gratia Settlements” shall mean payments made for which EMC Re has no legal
obligation under the terms and conditions of any Contract, but which are made
solely to maintain the good will of EMC Re.


 
2

--------------------------------------------------------------------------------

 


 
4.
“Net Written Premium” is defined as written premium on Contracts assumed by and
written directly by EMC Re, less any such written premium that is ceded by EMC
Re, which is booked by EMC Re during the applicable calendar year.



 
5.
“Loss Excess of Contract Limits” means any amount of loss, together with any
legal costs and expenses incurred in connection therewith, paid as damages or in
settlement or in judgment by EMC Re in excess of its Contract limits, but
otherwise within the coverage terms of the Contract, as a result of a demand,
claim or an action by its insured, its insured's assignee, or other third party,
which demand, claim or action alleges gross negligence, negligence, fraud, bad
faith or other tortious behavior or conduct on the part of EMC Re in the
handling of a claim under a Contract or bond covered by this XOL Agreement, in
rejecting a settlement within the Contract limits, in discharging or failing to
discharge a duty to defend or prepare the defense in the trial of an action
against its insured, or in discharging or failing to discharge its duty to
prepare or prosecute an appeal consequent upon such an action.  A “Loss Excess
of Contract Limits” shall be deemed to have occurred on the same date as the
loss covered or alleged to be covered under the Contract.  For the avoidance of
doubt, the decision by EMC Re to settle a claim for an amount in excess of the
Contract limit when EMC Re has reasonable basis to believe that it may have
liability to its insured or assignee on the claim will be deemed a “Loss Excess
of Contract Limits”.



 
6.
“Net Loss” means:



 
a.
The sum total of:

 
(1)
Contractual indemnity loss under the coverage terms of the Contracts that is
reported to EMC Re;



 
(2)
Associated "Allocated Loss Expense";



 
(3)
“Extra-contractual Obligations” and “Loss Excess of Contract Limits” that is
paid (or imminently payable) by EMC Re in settlement of claims or in
satisfaction of judgments rendered on account of those claims, after deduction
of all net subrogation, salvage and other recoveries; and



 
(4)
Any additional case reserves (ACRs) or additional incurred but not reported
reserves (IBNR) established by EMC Re on the Contracts.



 
b.
Inter-company reinsurance with respect to the original ceding companies, not to
include this XOL Agreement, shall be disregarded in calculating “Net Loss”.



 
c.
All subrogation, salvage, recoveries or payments recovered or received
subsequent to a “Net Loss” settlement under this XOL Agreement shall be applied
as if recovered or received prior to payment or settlement, and all necessary
adjustments shall be made by the parties to this XOL Agreement.


 
3

--------------------------------------------------------------------------------

 


 
d.
Nothing in this definition, however, shall be construed to mean that “Net Loss”
is not recoverable from EMCC until the “Net Loss” of EMC Re has been absolutely
ascertained.



 
7.
“Occurrence” is defined as follows:



 
a.
Except as otherwise provided herein, an “Occurrence” means an accident,
disaster, casualty or happening, or series of accidents, disasters, casualties
or happenings arising out of or following on one event, regardless of the number
of interests insured or the number of Contracts responding or whether the claims
arising out of the “Occurrence” are made under Contracts issued on an
“occurrence” and/or “claims made” or other basis.  Except where specifically
provided otherwise in this XOL Agreement, each “Occurrence” shall be deemed to
take place in its entirety as of the earliest date of loss as determined by any
Contract responding to the “Occurrence”.  Any claims made under an Extended
Reporting Period Endorsement or any other extended reporting and/or discovery
period under any Contract shall, for the purposes of this XOL Agreement, be
considered to be made on the last day of the Contract period immediately
preceding the extended reporting and/or discovery period.



 
b.
Continuous Or Repeated Injurious Exposure.  As respects liability (bodily injury
and property damage) other than Automobile and Products-Completed Operations
Hazard coverage liability under any Contract, and at the option of EMC Re, the
term “Occurrence” shall also mean the sum of all damages for bodily injury and
property damage sustained by each insured during a period of twelve (12)
consecutive months arising out of a continuous or repeated injurious exposure to
substantially the same general conditions.  For purposes of this definition, the
date of loss shall be deemed to be the inception or renewal date of the Contract
to which payment is charged.



 
c.
Aggregate Basis. With respect to Contracts written on an aggregate basis (not
subject to an aggregate limit) and at the option of EMC Re, the term
“Occurrence” shall also mean all loss or losses, whether or not related to or
arising from the same event or occurrence, that are subject to and covered under
an aggregate basis Contract (or, if such losses arise under two or more
Contracts written on an aggregate basis), during the twelve (12) month policy
period of that Contract (or if two or more such Contracts are issued to the same
risk, during any twelve (12) month policy period of the Contract chosen by EMC
Re).  The date of the “Occurrence” shall be the inception date of such new or
renewal policy period (or if such losses arise under two or more Contracts, the
inception, anniversary or renewal date of the Contract chosen by EMC Re).  The
term “policy period” refers to each annual period of the Contract which is
written on an aggregate basis. To be certain, EMC Re, at its option, shall be
entitled to extract any “Net Loss” arising from an “Occurrence” as defined above
from the provisions of this paragraph to apply the basic per occurrence
reinsurance coverage of this XOL Agreement.


 
4

--------------------------------------------------------------------------------

 


 
d.
Occupational Disease or Cumulative Injury.  Each case of Occupational Disease or
Cumulative Injury suffered by an employee of an EMCC insured and covered by a
Workers’ Compensation or similar Contract shall be deemed to be a separate and
distinct “Occurrence”.  The date of such “Occurrence” shall be deemed to be the
date of loss under the Contract as determined by EMC Re.



 
8.
“Subject to Cession” shall mean all voluntary assumed and ceded reinsurance
contracts unless specifically coded by EMCC's Home Office Assumed Reinsurance
Department as “not subject to cession” at the time the synopsis (coverage
summary) is set up. “Subject to Cession” shall not include non-affiliated or
involuntary contracts unless specifically coded by EMCC's Home Office Assumed
Reinsurance Department as “subject to cession” at the time the synopsis
(coverage summary) is set up.



III.
CONTINUOUS CONTRACT



This XOL Agreement is continuous until canceled by mutual agreement of the
parties, but may be terminated by either party as of the end of any calendar
year upon ninety (90) days prior written notice.


IV.
TERM



 
1.
This XOL Agreement shall take effect at 12:01 a.m., Central Standard Time,
January 1, 2011, with respect to the accounting for Contracts booked after such
time and date.



 
2.
At the expiration of this XOL Agreement, EMCC shall remain liable for all
Contracts covered by this XOL Agreement that are in force at expiration, until
the termination, expiration or renewal of such Contracts, whichever occurs
first, plus any discovery or extended reporting periods.



 
3.
However, at the expiration of this XOL Agreement, EMC Re shall have the option
to require a return of the ceded unearned premium, net of ceding commission, as
of the date of expiration, on business in force at that date, in which event
EMCC shall be released from liability for losses occurring or claims made, as
applicable, after expiration.



 
4.
In the event this XOL Agreement expires on a run-off basis, EMCC’s liability
hereunder shall continue if EMC Re is required by statute or regulation to
continue coverage, until the earliest date on which EMC Re may cancel the
Contract.


 
5

--------------------------------------------------------------------------------

 


V.
TERRITORY



The territorial limits of this contract shall be identical with those of the
original reinsurance contracts.


VI.
EXCLUSIONS



This XOL Agreement shall not apply to and specifically excludes:


 
1.
Liability of EMC Re arising by contract, operation of law, or otherwise from its
participation or membership, whether voluntary or involuntary, in any Insolvency
Fund.  “Insolvency Fund” includes any guaranty fund, insolvency fund, plan,
pool, association, fund or other arrangement, however denominated, established
or governed, that provides for any assessment of or payment or assumption by
EMCC of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, that has been declared by any competent
authority to be insolvent, or that is otherwise deemed unable to meet any claim,
debt, charge, fee or other obligation in whole or in part.



 
2.
Foreign exchange risk on Contracts incepting prior to January 1, 2006.



VII.
LOSS SETTLEMENTS



All loss settlements made by EMC Re within the terms of this XOL Agreement or by
way of compromise, including any “Ex-gratia Settlements”, shall be binding upon
EMCC, and EMCC agrees to pay or allow, as the case may be, its share of each
such settlement in accordance with this XOL Agreement.


VIII.
SALVAGE AND SUBROGATION



 
1.
Salvages and all recoveries, including recoveries under all reinsurances that
inure to the benefit of this XOL Agreement (whether recovered or not), shall be
first deducted from such loss to arrive at the amount of liability attaching
hereunder.



 
2.
All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.



IX.
NO THIRD PARTY RIGHTS



This XOL Agreement is solely between EMC Re and EMCC, and in no instance shall
any insured, claimant or other third party have any rights under this XOL
Agreement except as may be expressly provided otherwise herein.


X.
INSOLVENCY



 
1.
In the event of insolvency and the appointment of a conservator, liquidator or
statutory successor of EMC Re, the portion of any risk or obligation assumed by
EMCC shall be payable to the conservator, liquidator or statutory successor on
the basis of claims allowed against the insolvent EMC Re by any court of
competent jurisdiction or by any conservator, liquidator or statutory successor
of EMC Re having authority to allow such claims, without diminution because of
that insolvency, or because the conservator, liquidator or statutory successor
has failed to pay all or a portion of any claims.


 
6

--------------------------------------------------------------------------------

 


 
2.
Payments by EMCC as above set forth shall be made directly to EMC Re or to its
conservator, liquidator or statutory successor, except where the contract of
insurance or reinsurance specifically provides another payee of such reinsurance
or except as provided by applicable law and regulation (such as subsection (a)
of section 4118 of the New York Insurance laws) in the event of the insolvency
of EMC Re.



 
3.
In the event of the insolvency of EMC Re, the liquidator, receiver, conservator
or statutory successor of EMC Re shall give written notice to EMCC of the
pendency of a claim against the insolvent EMC Re on the Contract or Contracts
reinsured within a reasonable time after such claim is filed in the insolvency
proceeding and, during the pendency of such claim, any reinsurer may investigate
such claim and interpose, at its own expense, in the proceeding where such claim
is to be adjudicated any defense or defenses which it may deem available to EMC
Re or its liquidator, receiver, conservator or statutory successor.



 
4.
Where two or more reinsurers are involved in the same claim and a majority in
interest elects to interpose a defense to such claim, the expense shall be
apportioned in accordance with the terms of this XOL Agreement as though such
expense had been incurred by EMC Re.



 
5.
The original insured or policyholder shall not have any rights against EMCC
which are not specifically set forth in this XOL Agreement, or in a specific
agreement between EMCC and the original insured or policyholder.



XI.
DISPUTES



Any disputes arising out of the interpretation of this XOL Agreement shall be
submitted to the respective Inter-Company Committees pursuant to the terms of
the charter of the Inter-Company Committees then in effect for final and binding
resolution.


XII.
JURISDICTION



If EMCC, as the assuming insurer, fails to perform its obligations under the
terms of the XOL Agreement, then EMCC, at EMC Re's request, shall agree (a) to
submit itself to the jurisdiction of any court of competent jurisdiction in any
state of the United States, (b) to comply with all requirements necessary to
give the court jurisdiction, and (c) to abide by the final decision of the court
or any appellate court if there is an appeal.  For the purpose of achieving
authorized reinsurer status in North Carolina pursuant to North Carolina General
Statute 58-7-21(b)(3), or any successor provision, EMCC further designates the
Insurance Commissioner (or equivalent elected or appointed official) of the
State of North Carolina, or his or her designated attorney, as its true and
lawful attorney upon whom may be served any lawful process in any action, suit
or proceeding begun by or on behalf of EMC Re, as the ceding company under this
XOL Agreement.

 
7

--------------------------------------------------------------------------------

 


XIII.
OFFSET



EMC Re and EMCC shall have the right to offset any balance or amounts due from
one party to the other under the terms of this XOL Agreement; the 100% Quota
Share Reinsurance Retrocessional Agreement between the parties effective January
1, 2011; the Agreement; and the Restated Agreement.  The party asserting the
right of offset may exercise such right any time whether the balances due are on
account of premiums or losses or otherwise. In the event of the insolvency of
any party, offset shall be as permitted by applicable law.


XIV.
ERRORS AND OMISSIONS



Inadvertent delays, errors or omissions made by EMC Re in connection with this
XOL Agreement (including the reporting of claims) shall not relieve EMCC from
any liability which would have attached had such error or omission not occurred,
provided always that such error or omission shall be rectified as soon as
possible. This Article XIV shall not apply to a commutation made in connection
with this XOL Agreement.


In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this XOL Agreement on the dates recorded below.




EMC Reinsurance Company
 
Employers Mutual Casualty Company
     
By: /s/ Ronnie D. Hallenbeck
 
By: /s/ Bruce G. Kelley
Ronnie D. Hallenbeck
 
Bruce G. Kelley
President
 
President & CEO
     
Date:  December 21, 2010
 
Date:  December 21, 2010





This Excess of Loss Reinsurance Agreement, effective January 1, 2011, was
approved by the Inter-Company Committees on September 30, 2010.
 
 
8

--------------------------------------------------------------------------------